PER CURIAM
Claimant petitioned for review of a Worker’s Compensation Board award of 35 percent permanent partial disability due to a compensable injury. We affirmed without opinion. 83 Or App 524, 732 P2d 91 (1987). The Supreme Court remanded, 303 Or 456, 737 P2d 616 (1987), because it could not determine whether we had evaluated the evidence under the standard in Barrett v. D & H Drywall, 300 Or 325, 709 P2d 1083 (1985), 300 Or 553, 715 P2d 90 (1986).
At the hearing before the referee, the parties had relied on our opinion in Barrett v. D & H Drywall, 73 Or App 184, 698 P2d 498 (1985), which was later reversed by the Supreme Court. However, we issued oúr decision in this case after the Supreme Court’s decision in Barrett, and our consideration of the facts was done in the light of that opinion. On remand, we find no reason to disturb our earlier determination on de novo review that the referee correctly awarded claimant compensation for loss of earning capacity due to his compen-sable injury and not for his pre-existing degenerative condition. Barrett v. D & H Drywall, supra, 300 Or at 555.
Affirmed.